Citation Nr: 0929703	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-39 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disorder (originally claimed as blurred vision and cataracts).

2.  Entitlement to service connection for facial skin disorder 
(also claimed as pedophilia).

3.  Entitlement to service connection for arthritis of the 
spine.

4.  Entitlement to service connection for arthritis of the left 
leg and foot (originally claimed as left leg and foot pain).

5.  Entitlement to service connection for arthritis of both 
shoulders.

6.  Entitlement to service connection for hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June and December 2004 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, wherein the RO denied service connection 
for the disabilities currently on appeal and determined that 
new and material evidence had not been received to reopen a 
previously denied claim for service connection hemorrhoids.  
The Veteran timely appealed the June and December 2004 rating 
actions to the Board.  

In the November 2008 Board Decision and Remand, the Board 
reopened the claim for entitlement to service connection for 
hemorrhoids.   Therefore, adjudication on the merits of that 
claim is now before the Board.  

In February 2005, the Veteran testified before a Decision 
Review Officer (DRO) at the Detroit, Michigan RO.  A copy of 
the hearing transcript has been associated with the claims 
file.  According to documentation of record, the Veteran 
requested a hearing before the Board.  He was scheduled for 
such hearing in December 2006, but failed to appear for a 
hearing before a Veterans Law Judge scheduled at the Detroit, 
Michigan RO.  Thus his hearing request is deemed withdrawn.  38 
C.F.R. § 20.702 (2008).  

The issues of entitlement to service connection for arthritis 
of the shoulders, spine, left leg and foot are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral eye disorder is not etiologically related to 
service.

2.  Facial skin disorder is not etiologically related to 
service.

3.  Hemorrhoids are not etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2008).  

2.  Facial skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2008).  

3.  Hemorrhoids were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Section 3.159 has been recently amended to eliminate the 
requirement that VA request that a claimant submit any evidence 
in his or her possession that might substantiate the claim.  73 
Fed. Reg. 23353 (Apr. 30, 2008) (effective for claims pending 
on or after May 30, 2008).

The Veteran was sent a VCAA notice letter in March 2004 and 
August 2004.  These letters provided him with notice of the 
evidence necessary to substantiate his claim, the evidence VA 
would assist him in obtaining, and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  Thus, the content of the letter provided satisfactory 
VCAA notice in accordance with § 5103(a) and § 3.159(b)(1) as 
specified in Pelegrini II.

The Court has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet 
App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in Pelegrini 
and the second and third elements outlined in Dingess, via 
letters sent in March 2004 and August 2004.  He did not receive 
VCAA notice on the fourth or fifth Dingess elements until March 
2006.  The claims are being denied; therefore, no effective 
dates or ratings are being assigned.  He is therefore not 
prejudiced by the delay of notice on those elements.  See 
Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007) 
(prejudice does not exist from absent notice where the benefit 
could not be awarded as a matter of law).

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA and private treatment records.  
In addition, adequate VA examinations were provided in December 
2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There 
is no reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  Conway 
v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, 
the Board will address the merits of the claim.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  Continuity of symptomatology may be established if 
a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to identify 
a disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence 1) that the disability existed prior to 
service and 2) was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must show, by clear and 
unmistakable evidence, either that (1) there was no increase in 
disability during service, or that (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

The clear and unmistakable evidentiary standard applies to the 
burden to rebut the presumption, but this standard does not 
require the absence of conflicting evidence. Kent v. Principi, 
389 F.3d 1380, 1383 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim 
becomes one for service connection, meaning that no deduction 
for the degree of disability existing at the time of entrance 
will be made if a rating is awarded.  Wagner, 370 F.3d at 1096.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis

Bilateral eye disorder

The Veteran claims that his current bilateral eye disorder is 
related to his military service.  Service treatment records 
show that upon enlistment into military service in December 
1968, all of the Veteran's systems were evaluated as 
"normal".  On a December 1968 Report of Medical History, the 
Veteran reported that he had had eye trouble.  The examining 
physician noted that the Veteran had "burning eyes".  In May 
1969, the Veteran complained of having watery eyes and blurry 
targets.  Unaided vision was 20/20 and 20/20-1 in the right and 
left eyes, respectively.  No treatment was provided.

July 2001 and June 2004 VA treatment records contain diagnoses 
of blepharitis of both eyes and status post cataracts 
extraction intra-ocular lens implant of the left eye.  The 
December 2008 VA examiner diagnosed the Veteran with blurred 
vision secondary to posterior capsule opacity, pseudophakia of 
both eyes, surgical iris trauma due to cataract surgery, 
superficial punctuate keratitis related to his meibomianitis 
and hypertensive retinopathy, Grade II, in both eyes.  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disability.  

The Veteran seems to have been treated for some kind of eye 
disorder during service and he has currently been diagnosed 
with multiple eye disorders.  The only nexus opinion linking 
the Veteran's current eye disorder to the Veteran's military 
service is the Veteran's own statements.  Although a lay person 
is competent to establish the presence of observable 
symptomatology, a lay person, is not competent to render an 
opinion on matters of medical causation.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In addition, the examiner in the most recent VA examination 
report opined that none of the Veteran's current eye conditions 
are related to the "burning eyes" and/or "watery eyes" that 
the Veteran complained about in December 1968 and May 1969.  He 
concluded that in his opinion, the Veteran's current eye 
condition did not exist and/or did not get aggravated during 
the Veteran's service.

The Board affords more probative value to the December 2008 VA 
medical opinion as the examiner was able to make a complex 
medical assessment after reviewing the Veteran's claims file 
and examining the Veteran.  In addition, the VA medical opinion 
is supported by the clinical findings which showed no eye 
complaints or diagnoses until October 2003, several years after 
the Veteran's discharge.  (The Veteran was also treated for 
pink eye but the treatment record was not dated)   

In essence, the Veteran's assertions of chronicity and 
continuity are unsupported.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (normal medical findings at the time of 
separation from service, as well as absence of any medical 
records of a diagnosis or treatment for many years after 
service, is probative evidence against a claim.).  

As noted, health professionals are experts and are presumed to 
know the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.  See Cohen.  
Accordingly, service connection is not warranted.

As to the issue of whether the Veteran's eye condition 
preexisted service, during the enlistment examination, the 
Veteran reported having "burning eyes".  He claimed similar 
symptoms during service.  As noted above, the examiner opined 
that the Veteran's current eye condition is not related to the 
Veteran's complaints of "burning eyes" and "watery eyes" 
noted in the Veteran's service treatment records.  Therefore, 
even if the Veteran may have had some kind of eye condition 
prior to service and during service, there is no evidence 
linking these symptoms to the Veteran's current condition 
besides the Veteran's own statements.  Therefore, an analysis 
of whether the Veteran's condition preexisted service or was 
aggravated during service is not necessary.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required 
by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim, and 
it must be denied.

Facial skin disorder

The Veteran claims that his facial skin disorder is related to 
his military service.  Service medical records show that upon 
enlistment into military service in December 1968, all of the 
Veteran's systems were evaluated as "normal".  In August 
1970, the Veteran was placed on a temporary profile as a result 
of podophyllin.  He was instructed not to shave his beard but 
to closely crop it with scissors.  A September 1970 service 
separation examination report does not note any skin disorder.  

Recent VA treatment records contain diagnoses of contact 
dermatitis and eczema.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disability.  

The Veteran was treated for a skin disorder during service.  
There does not appear to be a current diagnosis of a skin 
disorder.  The only nexus opinion linking any kind of current 
skin disorder to the Veteran's military service is the 
Veteran's own statements.  Although a lay person may is 
competent to establish the presence of observable 
symptomatology, a lay person, is not competent to render an 
opinion on matters of medical causation.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Pursuant to the Board's remand, the Veteran was afforded a new 
VA examination in December 2008.  The examiner was asked to 
provide an opinion as to whether the Veteran's condition 
preexisted the Veteran's entry into service and if any current 
condition was related to the Veteran's service.  The examiner 
found that the Veteran had pseudofolliculitis barbae in the 
service but there was no evidence of a current condition.  The 
examiner opined that there is no documentation of the condition 
preexisting his entry into service and there were no findings 
of pseudofolliculitis barbae on the discharge examination.  For 
these reasons, the examiner concluded that while the condition 
was present and treated in service, they did not preexist his 
entry into service.  The condition was treated while in service 
and resolved by the time the Veteran was discharged from 
service.

The Board affords more probative value to the December 2008 VA 
medical opinion than the Veteran's opinion, as the examiner was 
able to make a medical assessment after reviewing the Veteran's 
claims file and examining the Veteran.  In addition, the VA 
medical opinion is supported by the clinical findings which 
showed no facial skin complaints or diagnoses until July 2001 
several years after the Veteran's discharge.  This treatment 
record in July 2001 just notes a diagnosis of contact 
dermatitis and eczema and does not specify where it was located 
on the Veteran's body or that it is the same skin condition the 
Veteran had during service.

In essence, the Veteran's assertions of chronicity and 
continuity are unsupported.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (normal medical findings at the time of 
separation from service, as well as absence of any medical 
records of a diagnosis or treatment for many years after 
service-if at all, is probative evidence against a claim.).  

As noted, health professionals are experts and are presumed to 
know the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.  See Cohen.  
Accordingly, service connection is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required 
by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim, and 
it must be denied.



Hemorrhoids

The Veteran claims that his hemorrhoid disorder is due to his 
military service.  Service treatment records show that upon 
enlistment into military service in December 1968, all of the 
Veteran's systems were evaluated as "normal".  In June 1970, 
the Veteran had an old thrombosed hemorrhoid.  In a September 
1970, service separation examination report, the examining 
physician noted that while the Veteran had had external 
hemorrhoids in the previous years, they had responded to 
conventional therapy.

Following service, in December 1970, a VA rectal examination 
was within normal limits and no hemorrhoids were seen.  In 
March 1974, hemorrhoids were noted.  In June 1978, the Veteran 
was diagnosed as having sciatic neuritis, hemorrhoids, and 
recurrent lumbar strain.  A September 2005 general medical VA 
examination report contains a diagnosis of hemorrhoids.  
 
Pursuant to a Board remand, the Veteran was afforded a new VA 
examination in December 2008.  After reviewing the Veteran's 
claims file and examining the Veteran, the examiner noted that 
the Veteran did not have any hemorrhoids currently or skin 
tags.  The examiner noted that there was no documentation of 
the condition preexisting his entry into service.  On the 
discharge physical conducted in September 1970, there were no 
findings of hemorrhoids.  The examiner concluded that while the 
condition was present and was treated in service, it did not 
preexist his entry into the service.  The condition was treated 
while in service and had resolved by the time he had his 
discharge physical.

The only nexus opinion linking a current hemorrhoid disability 
to the Veteran's military service is the Veteran's own 
statements.  Although a lay person may is competent to 
establish the presence of observable symptomatology, a lay 
person, is not competent to render an opinion on matters of 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board affords more probative value to the December 2008 VA 
medical opinion as the examiner was able to make a medical 
assessment after reviewing the Veteran's claims file and 
examining the Veteran.  

As noted, an alternate method of establishing service 
connection is with a showing of continuity after discharge, if 
chronicity in service is not supported.  See 38 C.F.R. § 
3.303(b).  The Veteran may argue that there is a chonicity of 
symptomatology since the Veteran was treated for hemorrhoids in 
1974, only four years after discharge from service and again in 
1978.  There is no evidence of continuity of symptomatology 
after discharge to support the claim. While the Veteran was 
treated for hemorrhoids in 1974 and 1978, there is no medical 
evidence that the Veteran has a chronic hemorrhoid disorder.  
Furthermore, the December 2008 examiner did not find any 
hemorrhoids present. 

In essence, the Veteran's assertions of chronicity and 
continuity are unsupported.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991).

As noted, health professionals are experts and are presumed to 
know the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.  See Cohen.  
Accordingly, service connection is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required 
by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim, and 
it must be denied.


ORDER

Service connection for a bilateral eye disorder is denied.  

Service connection for a facial skin disorder is denied.

Service connection for hemorrhoids is denied.   


REMAND
The Veteran claims that arthritis of his foot, shoulders and 
lower back had their onset during military service.  The 
Veteran claimed pain in his foot, shoulders and lower back 
(trunk) soon after discharge from the service in 1974, as 
documented by treatment records (See March 1974 private 
treatment record).  These issues were previously remanded for a 
VA examination.  The examiner was asked to comment on a June 
1970 service medical record that states that the Veteran 
complained of pain that began in his feet and radiated upward 
to the lateral aspect of the left leg.  A diagnosis of "?" 
was given.  The examiner was also asked to comment on the 
September 1970 service separation examination report that 
reflect that all of the Veteran's extremities were evaluated as 
"normal".  The examiner did not comment on these specific 
service treatment records in the VA joint examination as 
required by the remand.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall, the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.  As 
the Board's requests were not complied with, there is no other 
alternative but to remand this matter.

Also, although the examiner provided an opinion that the 
Veteran's foot, leg, shoulders and back disabilities were not 
related to the Veteran's service, the examiner failed to 
provide a rationale for his opinion.  While this case is in 
remand status, the examiner should provide a rationale of the 
opinion that the Veteran's disabilities are or are not related 
to the Veteran's military service.   

Accordingly, this case is remanded for the following:

1.  The RO/AMC should request that the 
December 2008 examiner provide an addendum 
to the December 2008 Joint VA examination 
report, after reviewing the Veteran's 
claims file and this remand.  If the 
December 2008 examiner is not available, 
another physician with appropriate 
expertise can review the file and report 
and provide an opinion.  

2.  The examiner is advised that the 
Veteran is competent to report injuries and 
symptoms in service, regardless of the 
contents of the service treatment records, 
and that the Veteran's reports must be 
considered.  Here, the Veteran contends 
that he fell off a truck during service.  
The rationale for any opinions should also 
be provided.

3.  If the examiner finds that the Veteran 
had any of the claimed disabilities prior 
to service, the examiner should also answer 
the following questions:

(a)  On the basis of the clinical 
record, can it be concluded with clear 
and unmistakable certainty that the 
Veteran's currently diagnosed 
disabilities preexisted his entry into 
active military service;

(b)  If the disability did clearly 
preexist service, can it be concluded 
with clear and unmistakable certainty 
that the pre-existing disabilities 
were not aggravated to a permanent 
degree in service beyond that which 
would be due to the natural 
progression of the disease?

4.  If the claims remain denied, issue a 
supplemental statement of the case.  
Thereafter, the case should be returned to 
the Board if otherwise appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


